DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 11/12/2021 has been entered. Claims 1 and 16 have been amended. Claim 17 is now canceled, and claims 15 and 23 were previously canceled, thus claims 1-14, 16 and 18-22 are currently pending in this application.

Allowable Subject Matter
Claims 1-14, 16 and 18-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Re independent claim 1 and independent claim 16, the prior arts of record taken alone or in combination neither anticipates nor renders obvious the limitations of: “wherein the plurality of sub pixels are arranged such that non-emission regions of immediately adjacent sub pixels are continuously formed, wherein the areas of the emission regions of each of the plurality of sub pixels are adjusted by substituting an acceleration factor α, and AR is an opening ratio of the certain sub pixel, the opening ratio being a ratio of the area of the emission region of the certain sub pixel to an entire area of the certain sub pixel” as recited in both claim 1 and claim 16.
In Re claims 2-14, they are also allowed for further limiting and depending upon allowed claim 1; and claims 18-22 are also allowed for further limiting and depending upon allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892